Citation Nr: 1607353	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 1978 rating decision, which denied entitlement to service connection for retinitis pigmentosa with night blindness and partial ring scotomata.

2.  Whether there was clear and unmistakable error (CUE) in a July 1993 rating decision, which denied entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for retinitis pigmentosa with night blindness and partial ring scotomata.

4.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied reopening claims of service connection for retinitis pigmentosa and tinnitus and which found that VA did not make a clear and unmistakable error regarding service connection for retinitis pigmentosa or tinnitus in prior RO decisions. 

In March 2014 the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1978 rating decision denied service connection for retinitis pigmentosa with night blindness and partial ring scotomata on the basis that such disability was a constitutional or developmental abnormality that existed prior to the Veteran's active service and was not aggravated by such service.

2.  The correct law as it was known at the time was not applied and this undebatable error, had it not been made, would have manifestly changed the outcome based on the record and law that existed at the time of the December 1978 adjudication.

3.  Having found clear and unmistakable error in the December 1978 rating decision denying service connection for retinitis pigmentosa with night blindness and partial ring scotomata, no question remains in controversy related to the Veteran's perfected appeal regarding whether new and material evidence has been received to reopen the service connection claim for retinitis pigmentosa. 

4.  A final July 1993 rating decision that denied service connection for tinnitus was made on the basis of the facts known before the adjudicators at that time, the law then in effect was correctly applied, and this rating decision did not contain an undebatable error that was outcome determinative.

5.  By a July 1993 decision and notice letter, the RO denied service connection for tinnitus; the Veteran did not perfect a timely appeal of this determination following the issuance of a March 1994 statement of the case, and new and material evidence was not received within a year of the issuance of the July 1993 decision.

6.  Evidence received after the July 1993 RO denial when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1978 rating decision that denied service connection for retinitis pigmentosa with night blindness and partial ring scotomata contains CUE and, therefore, requires revision.  38 U.S.C.A. §§ 1110, 1111, 1131, 7105 (West 2014) (previously codified at 38 U.S.C. §§ 310, 311, prior to August 6, 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1978); 38 C.F.R. §§ 3.104, 3.105 (2015).  

2.  The issue of whether new and material evidence has been received to reopen service connection for retinitis pigmentosa with night blindness and partial ring scotomata is moot.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).

3.  The July 1993 rating decision that denied service connection for tinnitus did not contain CUE.  38 C.F.R. § 3.105 (2015).

4.  The RO's July 1993 decision, which denied a claim of service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  Evidence received since the final July 1993 denial is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  

Regarding the claims of CUE in prior rating decisions, the Court has held that the duties to notify and assist do not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Moreover, as the Board is granting the benefit sought on appeal regarding retinitis pigmentosa, which renders the application to reopen that claim moot, no discussion of VA's duties to notify and assist is necessary regarding CUE or the claim to reopen retinitis pigmentosa.  In addition, given the favorable decision in this case with respect to reopening the claim of service connection for tinnitus, no further discussion of VCAA compliance is necessary at this time.

II. Clear and Unmistakable Error

The Veteran contends that clear and unmistakable error was committed in a December 1978 rating decision regarding the denial of his claim of service connection for retinitis pigmentosa with night blindness and partial ring scotomata.  He also contends that there was CUE in the July 1993 rating decision that denied service connection for tinnitus.

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k). 

A. Retinitis Pigmentosa

As an introductory matter, retinitis pigmentosa is "a group of diseases, frequently hereditary, marked by progressive loss of retinal response (as elicited by the electroretinogram), retinal atrophy, attenuation of the retinal vessels, and clumping of the pigment, with contraction of the field of vision."  Dorland's Illustrated Medical Dictionary 1634 (32 ed. 2012).  

Symptoms and presentation of retinitis pigmentosa include night blindness as "one of the earliest symptoms."  See Syndee Givre, MD, PhD, and Seema Garg, MD, PhD, Retinitis Pigmentosa: Clinical Presentation and Diagnosis, UpToDate (Aug. 20, 2015).  "Progressive constriction of the visual field is another common feature," and visual "acuity is variably affected.  Patients may retain good visual acuity for years, despite extensive loss of peripheral vision."  Id.  "The presentation of retinitis pigmentosa is variable, affecting some patients with visual loss in childhood while others are asymptomatic well into adulthood."  Id.  "The classic ophthalmoscopic findings in retinitis pigmentosa are described as a triad: attenuation of the retinal blood vessels, waxy pallor of the optic disc, and intraretinal pigmentation in a bone-spicule pattern."  Id.

As noted above, the Veteran had active military service from February 1970 to June 1978.  His DD Form 214 lists his primary military occupational specialty (MOS) as weapons system technician and secondary MOS as naval air crewman.

His September 1969 enlistment examination notes that he had a "visual defect" and his uncorrected visual acuity was measured as 20/20 in the right eye and 20/70 in the left eye, corrected to 20/20 in the right eye and 20/40 in the left eye.  His enlistment medical history report indicated that he wore glasses.  A March 1970 record of his prescription for spectacles measured unaided visual acuity as 20/20 in the right eye and 20/40 in the left eye, corrected to 20/20 in the right eye and 20/30 in the left eye.

A March 1972 treatment record documents the Veteran's complaint of getting aircraft soap in his right eye, which was irrigated.   

During a routine eye checkup in July 1972, the Veteran reported that his vision may be decreasing.  Uncorrected visual acuity was reported as 20/25 in the right eye and 20/70 in the left eye, corrected to 20/20 in the right eye and 20/30 in the left eye.  Other findings included peripheral fundus with several small punctate black spots or lesions in the periphery of both eyes.  He was referred to ophthalmology.  Following the August 1972 ophthalmology consultation, the diagnosis was amblyopia of the left eye secondary to anisometropia.  A diagnosis was not provided regarding the punctate spots in both eyes.

Amblyopia is defined as "impairment of vision due to abnormal development, without detectable organic lesion of the eye."  Dorland's, supra, at 57.  Anisometropia is defined as "an error of refraction in which a person's two eyes have different refractive powers."  Id. at 93.

On extension examination in February 1974, uncorrected visual acuity was measured as 20/20 in the right eye and 20/70 in the left eye, corrected to 20/20 in the right eye and 20/40 in the left eye.  The examiner noted the Veteran had left eye amblyopia, correctable to 20/40.  Following a March 1974 optometry visit, the optometrist remarked there was no change in the Veteran's prescription and that he had left eye amblyopia.  In January 1976, the Veteran's left eye was irrigated after getting aircraft cleaning compound in his eye.

During a September 1977 routine optometry checkup, the Veteran reported increasing trouble with dark adaptation.  The optometrist requested an ophthalmology consultation, noting the Veteran's decreased vision at night and increased pigmentation from the last examination.  Subsequent records reflect that he underwent visual field testing, ophthalmology consultation, dark adaptation testing, and electroretinogram studies.  A November 1977 report concluded the studies were compatible with retinitis pigmentosa, describing progressive loss of night vision over the past several years, bone spicule formation in the mid zone of the retina, and constriction of visual fields.  A November 1977 note by the consulting ophthalmologist acknowledged the diagnosis of retinitis pigmentosa and remarked that this "is a condition that [existed prior to entrance] but has allegedly been aggravated by service."  He recommended a Medical Evaluation Board (MEB).

A January 1978 MEB report detailed that the Veteran's retinitis pigmentosa existed prior to entrance, but was asymptomatic at that time.  The report described the Veteran's current restricted visual fields with incomplete ring scotomata and impaired night vision and indicated that [corrected] visual acuity was 20/20 in the right eye and 20/25 in the left eye.  The primary diagnosis was retinitis pigmentosa with night blindness and partial ring scotomata; the MEB concluded the disease existed prior to entrance and was aggravated by military service.  The secondary diagnosis was mild amblyopia of the left eye secondary to anisometropia; the MEB concluded the secondary diagnosis existed prior to service and was not aggravated by service.

A scotoma is "an area of lost or depressed vision within the visual field, surrounded by an area of less depressed or of normal vision."  Dorland's, supra, at 1682.  A ring or annular scotoma is a "circular scotoma surrounding the point of fixation."  Id.

On separation examination in June 1978, uncorrected visual acuity was measured as 20/25 in the right eye and 20/70 in the left eye, corrected to 20/20 in the right eye and 20/25 in the left eye.  Retinitis pigmentosa with night blindness and partial ring scotomata and mild amblyopia of the left eye secondary to anisometropia were recorded as defects or abnormalities of the eyes. 

The Veteran's claim for service connection for retinitis pigmentosa with night blindness and partial ring scotomata and for left eye amblyopia was received in June 1978.  A VA examination conducted in October and November 1978 confirmed the presence of retinitis pigmentosa, slight amblyopia of the left eye, and refractive error of both eyes.  

With the above evidence of record, the RO denied service connection for retinitis pigmentosa with night blindness and partial ring scotomata, as well as left eye amblyopia, in a December 1978 decision.  Although the RO decision acknowledged that the MEB determined the Veteran's retinitis pigmentosa existed prior to entrance to active duty and had been aggravated by service, the RO concluded that the "condition is a constitutional or developmental abnormality, and there is no real showing of increased disability."  As a result, service connection "on an incurred or aggravated basis cannot be allowed."  To support the determination, the RO decision indicated that the Veteran's "visual acuity on separation was at least as good as it was when he entered active duty and there is noted to be no real increase in [his] condition during his tour of active duty."  The decision also noted that the Veteran was in receipt of "severance pay for the eye condition."

In considering the CUE claim, the Board must consider the law in effect at the time of the December 1978 rating decision.  Applicable law in effect at the time of the rating decision was essentially as it is today and provided that service connection would be granted for a disability resulting from personal injuries suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C. §§ 310, 331 (as effective prior to August 6, 1991) [now codified at 38 U.S.C.A. §§ 1110, 1131]; 38 C.F.R. §§ 3.303, 3.304 (1978). 

For the purpose of section 310 of this title, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1978) [now codified at 38 U.S.C.A. § 1111]. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353 (1978) [now codified at 38 U.S.C.A. § 1153]; 38 C.F.R. § 3.306 (1978).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  

The Veteran argues that service connection for retinitis pigmentosa with night blindness and partial ring scotoma should have been granted in the December 1978 RO decision because "this condition happened in service" and he "still had the problem at that time."  See Statement in Support of Claim (received Aug. 9, 2012).  He also asserts in October 2013 correspondence that the December 1978 rating decision contained clear and unmistakable error because according to the military PEB (Physical Examination Board) or MEB, his retinitis pigmentosa with night blindness and partial ring scotoma "WAS aggravated beyond the natural progression" during service.  (Emphasis in original).

In considering the Veteran's arguments, the Board observes that VA general counsel has issued several opinions concerning hereditary diseases.  VAOGCPREC 82-90 held that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin.   VAOGCPREC 82-90 (July 18, 1990).  In another opinion, VA General Counsel held that service connection may be granted for hereditary disease, such as retinitis pigmentosa, which either first manifested during service or which preexisted service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).

These opinions were previously issued as G.C. Op. 1-85 (Mar. 5, 1985) and G.C. Op. 8-88 (Sept. 29, 1988), respectively; thus, VAOGCPREC 82-90 was issued prior to VAOGCPREC 67-90, which built upon the earlier opinion.  The earlier opinion addressed the question, "In view of the provisions of 38 C.F.R. § 3.303(c), under what circumstances, if any, may service-connection be granted for disorders of congenital or developmental origin?"  The opinion, in concluding that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, drew a distinction between "defects," which would be structural or inherent abnormalities or conditions which are more or less stationary in nature, and "diseases," with characteristic sets of symptoms and signs, and generally considered capable of improving or deteriorating.  The opinion noted that typically in these cases, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards that are applicable in cases involving acquired disabilities, i.e., 38 U.S.C. § 353 [1153] and 38 C.F.R. § 3.306. 

The latter opinion (VAOGCPREC 67-90) addressed "whether an hereditary disease under 38 C.F.R. § 3.303(c) always rebuts the presumption of soundness found in 38 U.S.C.A. §§ 311 [1111] and 332 [1132]," concluding that it did not.  The opinion rejected the conclusion that service connection may not be granted for retinitis pigmentosa because its "developmental" character rebuts the presumption of soundness and its manifestation in service constitutes "natural progress" of the disease.  Instead, the opinion held that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 (previously 38 U.S.C. § 311) is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).

Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction.").  In addition, the Federal Circuit has held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  In that case, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.   

Having reviewed the record and statutory and regulatory provisions existing at the time of the December 1978 RO decision, the Board finds that the law was incorrectly applied; that the error in applying the law was undebatable; and had the error not been made, the outcome at the time the 1978 decision was made would have manifestly changed.

Specifically, the Board finds that the presumption of soundness was not rebutted.  Although retinitis pigmentosa is a hereditary disease and military doctors reported the Veteran's retinitis pigmentosa existed prior to entrance, his service treatment records do not clearly and unmistakably demonstrate that retinitis pigmentosa existed prior to service.  Instead, only a "visual defect" manifested by impaired distant vision (uncorrected and corrected) affecting only the left eye was demonstrated and noted on entrance examination.  Moreover, to the extent that retinitis pigmentosa is a hereditary disease, the Board reiterates that VA General Counsel held that a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness under 38 U.S.C.A. §§ 311 and 332.  See VAOGCPREC 67-90, supra.

Similarly, if VA accepts for the sake of argument that retinitis pigmentosa clearly and unmistakably existed before acceptance and enrollment, the fact remains that the facts as they were known in December 1978 do not clearly and unmistakably demonstrate that the Veteran's retinitis pigmentosa was not aggravated by service.  In this regard, the Board notes that the Veteran got aircraft cleaner in each of his eyes during service, requiring irrigation.  His service treatment records also document a progression of retinitis pigmentosa symptoms beginning in 1972 with punctate black spots in the periphery of both eyes, increased pigmentation and bone spicule formation in the mid-zone of the retina in 1977, progressive loss of night vision beginning around 1974, and constriction of visual fields with incomplete ring scotomata documented in 1977 and 1978.  Finally, the 1978 MEB found that the Veteran's retinitis pigmentosa with night blindness and partial ring scotomata had been aggravated by his service.  In other words, these facts undebatably weigh against a finding of clear and unmistakable evidence that any preexisting retinitis pigmentosa was not aggravated by service.

In summary, because the evidence of record existing in December 1978 at the time of the RO adjudication does not clearly and unmistakably demonstrate that retinitis pigmentosa with night blindness and partial ring scotomata existed prior to service and does not clearly and unmistakably demonstrate that it was not aggravated by service, the presumption of soundness was not rebutted.  

Accordingly, the correct legal question becomes whether the Veteran's retinitis pigmentosa was incurred in service.  Again, while the Veteran's service treatment records document his retinitis pigmentosa as a hereditary disease and VA recognizes retinitis pigmentosa as a hereditary disease, the evidence reflects that his retinitis pigmentosa with night blindness and partial ring scotomata first manifested during military service.  Here, in July 1972 he sensed that his vision may have been decreasing and was found to have punctate black spots in both eyes (in addition to left eye amblyopia), he had progressive loss of night vision since approximately 1974, and he was shown to have bone spicule formation in the mid-zone of the retina and constriction of visual fields in 1977 when retinitis pigmentosa was diagnosed.  Based on these facts, service connection for retinitis pigmentosa with night blindness and partial ring scotomata is warranted because it first manifested during military service.

In conclusion, the Board finds that the statutes and regulations in effect at the time of the December 1978 rating decision were incorrectly applied to the facts regarding the claim for service connection for retinitis pigmentosa with night blindness and partial ring scotomata.  The Board further finds that the error was undebatable and had it not been made, the outcome of the December 1978 RO decision would have been manifestly different.  Accordingly, the Board finds that CUE in the December 1978 RO rating decision is shown, and that service connection for retinitis pigmentosa with night blindness and partial ring scotomata is warranted.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014) (previously 38 U.S.C. §§ 310, 311, as codified prior to August 6, 1991); 38 C.F.R. §§ 3.303, 3.304 (1978); 38 C.F.R. §§ 3.104, 3.105 (2015).

B. Tinnitus

Turning to the issue of tinnitus, the Veteran's service treatment records document in-service incurrence of right ear otosclerosis and bilateral hearing loss.  The records are silent for complaints of tinnitus.  Treatment records dated in June 1974 reflect that he bumped his head while working and woke the next morning with a mild headache and dizziness.  He denied any loss of consciousness, nausea, vomiting, or decreased vision or hearing.  The impression was normal exam.  In April 1978, he complained of decreased hearing for conversation in the right ear for about six months.  He denied a history of severe noise exposure or shooting.  During a May 1978 ENT consultation, the Veteran denied any tinnitus or vertigo.  A June 1978 separation medical history report reflects the Veteran's report of experiencing hearing loss; he denied currently or ever having other ear trouble.

The Veteran's claim for service connection for bilateral hearing loss was received in June 1978.  Following an October 1978 VA examination, in which he described his problems with hearing loss but did not identify any tinnitus, his hearing loss claim was granted in a December 1978 rating decision.  During a subsequent VA audiology examination in December 1979, the Veteran again did not identify having any tinnitus.

In connection with a 1980 claim for an unrelated disability, treatment records from the Reno VA Medical Center (VAMC) dated from June 1979 to October 1980 were obtained and associated with the claims file.  The records were silent for complaints of tinnitus, including February 1980 audiology records.

A January 1982 report of a December 1981 fee-basis ENT examination documents the Veteran's report that he "has had some occasional tinnitus in the right ear."

His claim for service connection for "persistent tinnitus" was received in October 1992.  He stated that "concurrent with the development of the hearing loss, [he] noticed intermittent tinnitus manifested by 'ringing' in the ears," which was "most noticeable in quiet areas."  He reported experiencing tinnitus at least three times per week.  

VA treatment records dated from July 1990 to December 1992 were silent for reports of tinnitus, including during a November 1992 audiology appointment during which he was issued hearing aids.  He did not describe his claimed tinnitus during a November 1992 VA audiology examination. 

In a July 1993 rating decision, the RO denied the claim for service connection for tinnitus, finding that service treatment records were silent for complaint, diagnosis, or treatment for tinnitus; treatment records from the Reno VAMC were silent for complaint, diagnosis, or treatment for tinnitus; and the November 1992 VA examination failed to identify tinnitus.

The law in effect at the time of the July 1993 rating decision provided service connection only for tinnitus that was "persistent as a symptom of head injury, concussion, or acoustic trauma."  38 C.F.R. § 4.87, Diagnostic Code 6260 (1992).

(Effective June 10, 1999, VA regulations were modified to allow for service connection for recurrent tinnitus.  See 64 FR 25210, May 11, 1999; 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999)).  

The Board has considered the issue of whether there was CUE in the July 1993 rating decision, and finds that there was no CUE in that decision. 

While service treatment records document numerous evaluations for progressive hearing loss, the Veteran did not report experiencing any tinnitus during those visits, and he specifically denied experiencing tinnitus in May 1978.  Similarly, although the Veteran was afforded VA examinations in connection with his 1978 claim for service connection for bilateral hearing loss, he did not report experiencing tinnitus during those examinations.  

However, the Board observes that the July 1993 rating decision did not explicitly consider the Veteran's report of "some occasional tinnitus in the right ear" during the December 1981 fee-basis examination.  In fact, the March 1994 statement of the case, which continued to deny the claim, also reasoned that "tinnitus is not shown by the evidence of record," again overlooking the Veteran's statement in the 1981 examination report. 

Nevertheless, the Board finds that the error does not constitute CUE because when applying the applicable law to the facts as they existed at the time of the July 1993 rating decision, the outcome would not have manifestly changed.  Again, the law as it existed at the time of the July 1993 rating decision, provided service connection for persistent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1992).  The Veteran's own statement in 1981 describing "some occasional tinnitus" reflects that he did not experience persistent tinnitus.  

In addition, his October 1992 claim of having "persistent tinnitus" concurrent with the development of hearing loss is unsupported and contradicted by his service treatment records.  Here, he had many opportunities to report any persistent tinnitus he may have experienced during in-service audiology and ENT evaluations.  Moreover, he denied experiencing tinnitus, much less persistent tinnitus, in May 1978.  Consequently, the error in addressing the Veteran's 1981 report of "some occasional tinnitus" or his October 1992 assertions regarding the onset and frequency of his claimed tinnitus was not outcome determinative.

For these reasons, the Board finds that the rating decision of July 1993 did not contain CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

III. Claims to Reopen

A. Retinitis Pigmentosa

With regard to the perfected appeal to reopen the claim for service connection for retinitis pigmentosa with night blindness and partial ring scotomata, the Board's finding herein of CUE in the December 1978 rating decision denying service connection for that claim represents a full grant of the benefits sought on appeal.  There remains no case or question in controversy.  Consequently, the issue of whether new and material evidence has been received to reopen the claim for service connection for retinitis pigmentosa with night blindness and partial ring scotomata is moot, and the claim must be dismissed.  38 U.S.C.A. §§ 20.101, 20.200, 20.201, 20.202.

B. Tinnitus

The Veteran seeks service connection for tinnitus.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

VA received the Veteran's first claim for service connection for tinnitus in October 1992 and denied the claim in a July 1993 rating decision, finding that there was no evidence of tinnitus during service, among post-service treatment records, or in his contemporaneous VA examination in November 1992.  The RO issued a statement of the case (SOC) in March 1994 following the Veteran's notice of disagreement received in February 1994.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  However, the Veteran did not timely appeal the determination.  The RO's last final denial of the claim in July 1993 is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran's application to reopen the claim for service connection for tinnitus was received in March 2012.  He asserted that he had bilateral tinnitus due to exposure to jet engine noise.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

At the time of the July 1993 rating decision, the evidence consisted of service treatment records, which documented the Veteran's denial of experiencing tinnitus; VA treatment records and examination reports during which the Veteran did not report having tinnitus; a private ENT evaluation; a January 1982 report of a December 1981 fee-basis examination in which the Veteran first endorsed experiencing "some occasional tinnitus in the right ear;" and statements from the Veteran.

Subsequently, additional evidence was associated with the claims file, including VA and private treatment records and statements and testimony from the Veteran.  He testified that his tinnitus started in service over a period of time, but it was intermittent then, rather than "constant like it is now."  He stated he believed his tinnitus was related to his service-connected hearing loss and that they began at about the same time.  He testified that while he worked after service in a casino and in a computer room with a lot of background noise, it was not like the aircraft noise he was exposed to during military service. 

Some of the additionally received evidence is new in the sense that it was not previously before the RO at the time of the July 1993 denial.  In addition, some of the new evidence is material, including the Veteran's testimony that his tinnitus began during service over a period of time.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The December 1978 RO decision denying retinitis pigmentosa with night blindness and partial ring scotomata contains CUE; the appeal is granted.

Clear and unmistakable error was not committed in the July 1993 RO decision denying service connection for tinnitus; the appeal of this issue is denied.

The appeal to reopen the claim for service connection for retinitis pigmentosa with night blindness and partial ring scotomata is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran asserts that his current reported tinnitus began in service, is related to military noise exposure in his duties and an aviation electronics technician, or is secondary to his service-connected bilateral hearing loss.  His service treatment records document numerous evaluations for progressive hearing loss; however, he did not report experiencing tinnitus during those visits, he denied having tinnitus in May 1978, and at separation examination in June 1978 he denied having ear problems other than hearing loss.

After service the Veteran was afforded VA audiology examinations and had private and VA ENT and/or audiology evaluations.  He did not report experiencing any tinnitus during those visits.  However, during a December 1981 fee-basis examination, he reported having "some occasional tinnitus in the right ear."

During the March 2014 hearing, the Veteran testified that he developed intermittent tinnitus, which was now constant, over a period of time during service and that he believed it was related to his hearing loss.  Regarding his service-connected bilateral hearing loss, he testified that "it came on really quick," starting in his right ear.  Regarding noise exposure, he described his military noise exposure while performing his duties on the flight line.  He also testified that after service he worked in a casino and in a computer room with a lot of background noise.

The Veteran should be afforded a VA audiology examination to obtain a medical opinion regarding the likely onset and etiology of his current tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the etiology of his reported tinnitus.  The claims file, including a complete copy of this Remand, should be made available to and reviewed by the examiner.  Any necessary studies, including audiological testing, should be performed.

After obtaining a history of military, occupational, and recreational noise exposure and reviewing the Veteran's claims file, the audiologist should respond to the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had its onset during military service, within one year of separation from service, or is otherwise etiologically related to military service?
b) Is it at least as likely as not that the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner should also address the Veteran's lay statements regarding his reported tinnitus symptomatology during service and continuing thereafter.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of symptoms since service should be set forth in detail.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

2.  Thereafter, readjudicate the claim for service connection for tinnitus.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board, if in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


